DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on August 6, 2021 has been entered. Claims 1-4 and 6-16 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to dependent claim 6, the limitation recites “the image system according to claim 5” in line 1, however claim 5 is cancelled and thus the current claim cannot depend from a cancelled claim, thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 7, the limitation recites “the image system according to claim 5” in line 1, however claim 5 is cancelled and thus the current claim cannot depend from a cancelled claim, thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 8, the limitation recites “the image system according to claim 5” in line 1, however claim 5 is cancelled and thus the current claim cannot depend from a cancelled claim, thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 9 and 10, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlgen (US 2014/0375812 A1, hereinafter referenced “Ehl”) in view of Kiyo (US 2014/0055487 A1, hereinafter referenced “Kiyo”).

In regards to claim 1. (Currently Amended) Ehl discloses an image system of a host vehicle (Ehl, paragraph [0007]), the image system comprising: 
-one or more image capture devices associated with the host vehicle and configured to capture image data indicative of an environment of the host vehicle (Ehl, paragraph [0017]; Reference discloses from the representation in accordance with FIG. 1, an overall view of four photos is readily apparent that is recorded by the cameras installed in the vehicle. A shared view may be generated from 1-4 camera images 12, 14, 16 and 18 that are captured by the cameras installed in the vehicle. Through the use of a virtual camera, different views may thereby be represented, allowing the driver to see the entire immediate surroundings of the vehicle…); 
-a plurality of sensors associated with the host vehicle and configured to capture object data indicative of a presence of a plurality of objects in a vicinity of the host vehicle (Ehl, paragraphs [0007] and [0033]; Reference at paragraph [0007] The method provided by the present invention makes it possible to detect objects projecting in the vicinity, i.e., in the surroundings of the vehicle, in the course of an image processing and/or on the basis of other sensor systems, thus, for example, laser, radar, lidar, ultrasound, stereo-camera systems, to name just a few. Paragraph [0033] further details discloses the sensor systems that capture the surrounding environment of vehicle 30, and make it is possible to record the measured values (i.e. captured object data) of raised object 34); 
-and a processor communicatively coupled to the one or more image capture devices and the plurality of sensors to receive the captured image data and captured object data (Ehl, paragraphs [0017] and [0033]; Reference at [0017] discloses from the representation in accordance with FIG. 1, an overall view of four photos is readily apparent that is recorded by the cameras installed in the vehicle (interpreted as implying use of processor as cameras are installed or communicatively coupled to it). A shared view may be generated from 1-4 camera images 12, 14, 16 and 18 that are captured by the cameras installed in the vehicle. Through the use of a virtual camera, different views may thereby be represented, allowing the driver to see the entire immediate surroundings of the vehicle. Paragraph [0033] discloses using such sensor systems that capture the surrounding environment of vehicle 30, it is possible to record the measured values of raised object 34. The sensors are also coupled to the vehicle and thus together the camera captured image data and object sensor data are received.), 
-the processor configured to: aggregate the object data captured by each of the plurality of sensors (Ehl, Figs. 1 -3; References illustrate forms of a shared and/or allround view captured by combining data from the different sensors); 
-determine, Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. The horizontal region interpreted as the geometrical parameter of a virtual projection surface regarding the plane of projection 46); 
-generate a virtual projection surface in dependence on the geometrical parameter (Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same…A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof.  The adapting of the plane of projection 46 based on the horizontal region 36 and base point 48 is interpreted as the generating of a virtual projection surface in dependence on the geometrical parameter); 
-determine, in dependence on the captured image data, an image texture (Ehl, paragraph [0034]; Reference discloses in connection with FIG. 1 through 3, it is noted that a real camera is not used to combine the image sequence of camera images 12, 14, 16, 18 in a bird's-eye perspective, for example. Rather, captured camera images 12, 14, 16 and 18 undergo an image transformation, so that the transformed image has the appearance of having been captured by a real camera located above vehicle 30.  Providing transformed image based on captured image interpreted as a determined image texture via the virtual camera concept); 
-and map the image texture onto the generated virtual projection surface (Ehl, paragraph [0023]; Reference discloses in accordance with the illustration in FIG. 4, plane of projection 46 is a plane configured in a saucer shape upon which the video views of the vehicle's surrounding environment are projected. The projecting of the images or video onto the curved surface interpreted as the process of mapping the image texture onto a generated virtual projection surface).  
Ehl does not explicitly disclose but Kiyo teaches
-in dependence on properties of the plurality of objects indicated by the aggregated object data (Kiyo, paragraphs [0149]-[0150]; Reference at paragraph [0149] discloses as above, when the two objects Sb1 and Sb2 are located at the different heights even in the same distance from the own vehicle 9, the images of the two objects Sb1 and Sb2 are projected onto the different locations in the curved area R3 of the special projection surface TS2. Paragraph [0150] further discloses to respond to this issue, the image display system 10 of the third embodiment changes the slope of the curved area R3 that is the projection subject area on the special projection surface TS2, as shown in FIG. 22. An image composer 22 of the image display system 10 changes the slope of the curved area R3 in accordance with the height of the detected object. Particularly, the higher the object is located, the higher the image composer 22 changes the slope of the curved area R3. Changing the slope of the curved area based on the two different object heights for subsequent projection interpreted as determining geometric parameters in relation to aggregated object data for multiple objects).
Ehl and Kiyo are combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl to include the image generator features of Kiyo in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance to give the user more accurate perception of objects in the vicinity applicable improving safety in vehicle detection systems such as those taught in Ehl.

In regards to claim 2. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 1.
Ehl further discloses
-wherein: the geometrical parameter defines an extent of a ground plane of the virtual projection surface, the ground plane representative of a surface on which the host vehicle rests (Ehl, Fig. 5 and paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses an adapted plane of projection, that extends in front of the vehicle, is readily apparent from the representation of FIG. 5. Paragraph [0025] discloses a base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof. The plane of projection 46 is a ground plane representative of the surface the host vehicle rests define by the horizontal region 36 or extents); 
-and the virtual projection surface is curved beyond the ground plane (Ehl, Fig. 5 and paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses an adapted plane of projection, that extends in front of the vehicle, is readily apparent from the representation of FIG. 5. Paragraph [0025] discloses a base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof. The plane of projection 46 is a ground plane representative of the surface which can be a vertically curved region as previously described in paragraph [0022] thus interpreted as the virtual projection surface is curved beyond the ground plane).  


Ehl does not explicitly disclose but Kiyo teaches
-wherein to determine theKiyo, Fig. 21 paragraph [0148]; Reference discloses FIG. 21 shows the locations where the images of the two of an object Sb1 and an object Sb2 existing in the vicinity of the own vehicle 9 are projected by use of the special projection surface TS2. The two objects Sb1 and Sb2 shown in FIG. 21 are located in the same distance from the own vehicle 9, but at different heights from a road (i.e. determined heights for multiple objects)); 
-and determine a curvature of the virtual projection surface beyond the ground plane in dependence on the heights (Kiyo, paragraph [0149]; Reference discloses when the two objects Sb1 and Sb2 are located at the different heights even in the same distance from the own vehicle 9, the images of the two objects Sb1 and Sb2 are projected onto the different locations in the curved area R3 of the special projection surface TS2 (interpreted as the determine a curvature of the virtual projection surface beyond the ground plane in dependence on the heights)).  
Ehl and Kiyo are combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl to include the image generator features of Kiyo in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance to give the user more accurate perception of objects in the vicinity applicable improving safety in vehicle detection systems such as those taught in Ehl.

5. (Cancelled)  

In regards to claim 6. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 5.
Ehl further discloses
-wherein, to aggregate the object data, the processor is configured to determine a distribution of one or more of the objects around the host vehicle (Ehl, paragraph [0033]; Reference discloses with regard to the sensor systems that are used in the present context for implementing the inventive method, most notably, ultrasound sensors, radar sensors, laser sensors, stereo cameras, as well as Structure from motion systems, a mono-camera and the like are suited. Using such sensor systems that capture the surrounding environment of vehicle 30, it is possible to record the measured values of raised object 34. The recorded measured values may be converted into a position relative to any given desired coordinate system. The position interpreted as distribution between the object surrounding the vehicle) and wherein, to determine the geometrical parameter, the processor is configured to determine the extent of the ground plane in dependence on the determined distribution (Ehl, paragraph [0031]; Reference discloses upon detection of an object, plane of projection 46 having a saucer-shaped configuration is dented, i.e., the height and width, as well as a base point of an object 34 are estimated. Since an object 34 is now localized, plane of projection 46 may be modified. In the present example in accordance with FIG. 5, given a fixed implementation, plane of projection 46 is raised earlier than in the representation in accordance with FIG. 4, i.e., with respect to the location thereof in the plane of raised object 34.  The location or position in relation to object 34 for adjusting the plane of projection 46 interpreted as determining the extent of the ground plane in dependence on the determined distribution).  

In regards to claim 7. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 5.
Ehl further discloses
-wherein the geometrical parameter comprises a radius, a semi-major axis, or a semi-minor axis of the ground plane (Ehl, Fig. 3; Reference illustrates a representation of the ground surface or the horizontal region in the form of a radius).  

In regards to claim 8. (Currently Amended) Ehl in view of Kiyo teach the image system according claim 5.
Ehl further discloses
-wherein, to aggregate the object data, the processor is configured to determine a distribution of one or more of the objects around the host vehicle (Ehl, paragraph [0033]; Reference discloses with regard to the sensor systems that are used in the present context for implementing the inventive method, most notably, ultrasound sensors, radar sensors, laser sensors, stereo cameras, as well as Structure from motion systems, a mono-camera and the like are suited. Using such sensor systems that capture the surrounding environment of vehicle 30, it is possible to record the measured values of raised object 34. The recorded measured values may be converted into a position relative to any given desired coordinate system. The position interpreted as distribution between the object surrounding the vehicle).  

In regards to claim 10. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 8.
Ehl does not explicitly disclose but Kiyo teaches
-wherein the captured object data is indicative of the presence of a plurality of objects within zones in the vicinity of the host vehicle (Kiyo, Fig. 2 and paragraphs [0045], [0078], and [0148]; Reference at Fig. 2 defines optical axes around the own vehicle 9 pertaining to the 4 cameras (interpreted as defining zones around the vehicle). Paragraph [0078] discloses the user can find whether and where an object exists in the whole periphery of the own vehicle 9 in the normal mode M1, and can check the object on the enlarged image of the object by changing the display mode to the enlarged mode M2, if needed. Paragraph [0148] indicates multiple objects that can be imaged in the vicinity of the vehicle)), 
-and wherein, to determine the distribution of the plurality of objects around the host vehicle, the processor is configured to: determine, in dependence on the captured object data, a ratio of a number of the zones comprising at least one of the plurality of Kiyo, paragraph [0148]; Reference discloses the two objects Sb1 and Sb2 shown in FIG. 21 are located in the same distance from the own vehicle 9, but at different heights from a road. The image of the object Sb1 located relatively low is projected onto a projection location F4 in the figure. The image of the object Sb2 located relatively high is projected onto a projection location F5 in the figure. Interpreted as object detection for multiple objects in relation to the surrounding camera view optical axes or zones).  

In regards to claim 11. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 1.
Ehl further discloses
-wherein said processor comprises one or more electronic processors having an electrical input for receiving the captured image data and the captured object data (Ehl, paragraphs [0017] and [0033]; Reference at [0017] discloses from the representation in accordance with FIG. 1, an overall view of four photos is readily apparent that is recorded by the cameras installed in the vehicle (interpreted as implying use of electronic processor). A shared view may be generated from 1-4 camera images 12, 14, 16 and 18 that are captured by the cameras installed in the vehicle. Through the use of a virtual camera, different views may thereby be represented, allowing the driver to see the entire immediate surroundings of the vehicle. Paragraph [0033] discloses using such sensor systems that capture the surrounding environment of vehicle 30, it is possible to record the measured values of raised object 34. The sensors are also coupled to the vehicle and thus together the camera captured image data and object sensor data are received.), 
-and an electronic memory device electrically coupled to the one or more electronic processors and having instructions stored therein, wherein the processor being configured to map the image texture (Ehl, paragraph [0023]; Reference discloses in accordance with the illustration in FIG. 4, plane of projection 46 is a plane configured in a saucer shape upon which the video views of the vehicle's surrounding environment are projected The projecting of the images or video onto the curved surface interpreted as the process of mapping the image texture onto a generated virtual projection surface) comprises the one or more electronic processors being configured to access the electronic memory device and execute the instructions stored therein such that it is operable to determine the image texture (Ehl, paragraph [0034]; Reference discloses in connection with FIG. 1 through 3, it is noted that a real camera is not used to combine the image sequence of camera images 12, 14, 16, 18 in a bird's-eye perspective, for example. Rather, captured camera images 12, 14, 16 and 18 undergo an image transformation, so that the transformed image has the appearance of having been captured by a real camera located above vehicle 30.  Providing transformed image based on captured image interpreted as a determined image texture via the virtual camera concept), Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same…A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof.  The adapting of the plane of projection 46 based on the horizontal region 36 and base point 48 is interpreted as the generating of a virtual projection surface in dependence on the geometrical parameter) Ehl, paragraph [0023]; Reference discloses in accordance with the illustration in FIG. 4, plane of projection 46 is a plane configured in a saucer shape upon which the video views of the vehicle's surrounding environment are projected The projecting of the images or video onto the curved surface interpreted as the process of mapping the image texture onto a generated virtual projection surface).  
Ehl does not explicitly disclose but Kiyo teaches
-Aggregate the object data / in dependence on the geometrical parameter (Kiyo, paragraphs [0149]-[0150]; Reference at paragraph [0149] discloses as above, when the two objects Sb1 and Sb2 are located at the different heights even in the same distance from the own vehicle 9, the images of the two objects Sb1 and Sb2 are projected onto the different locations in the curved area R3 of the special projection surface TS2. Paragraph [0150] further discloses to respond to this issue, the image display system 10 of the third embodiment changes the slope of the curved area R3 that is the projection subject area on the special projection surface TS2, as shown in FIG. 22. An image composer 22 of the image display system 10 changes the slope of the curved area R3 in accordance with the height of the detected object. Particularly, the higher the object is located, the higher the image composer 22 changes the slope of the curved area R3. Changing the slope of the curved area based on the two different object heights for subsequent projection interpreted as determining geometric parameters in relation to aggregated object data for multiple objects)

In regards to claim 12. (Currently Amended) Ehl in view of Kiyo teach a vehicle comprising an image system according to claim 1.
Ehl further discloses 
-and a display configured, in a camera view, to display an image generated in dependence on the mapped image texture (Ehl, Figs 2-4 and paragraphs [0023] and [0029]; Reference at paragraph [0023] discloses in accordance with the illustration in FIG. 4, plane of projection 46 is a plane configured in a saucer shape upon which the video views of the vehicle's surrounding environment are projected. The projecting of the images or video onto the curved surface interpreted as the process of mapping the image texture onto a generated virtual projection surface. Paragraph [0029] discloses the displayed object on a heads-up display).  

In regards to claim 13. (Currently Amended) Ehl in view of Kiyo teach the vehicle according to claim 12.
Ehl further discloses
Ehl, Fig. 5 and paragraph [0025]; Reference discloses as FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same…A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof.  The adapting of the plane of projection 46 based on the horizontal region 36 and base point 48 in relation to the object 34 and then providing a transformed image (see paragraph [0034]) is interpreted as receiving the captured object data and determining the geometrical parameter of the virtual projection surface prior to entry of the display into the camera view).  

In regards to claim 14. (Currently Amended) Ehl discloses a method for generating a virtual projection surface using an image system of a host vehicle (Ehl, paragraph [0007]), the method comprising: capturing image data indicative of an environment of the host vehicle (Ehl, paragraph [0017]; Reference discloses from the representation in accordance with FIG. 1, an overall view of four photos is readily apparent that is recorded by the cameras installed in the vehicle. A shared view may be generated from 1-4 camera images 12, 14, 16 and 18 that are captured by the cameras installed in the vehicle. Through the use of a virtual camera, different views may thereby be represented, allowing the driver to see the entire immediate surroundings of the vehicle…); 
-Page 5 of 9Preliminary Amendment for Docket No. JLR213141PCTUScapturing object data indicative of a presence a plurality of objects in a vicinity of the host vehicle (Ehl, paragraphs [0007] and [0033]; Reference at paragraph [0007] discloses the method provided by the present invention makes it possible to detect objects projecting in the vicinity, i.e., in the surroundings of the vehicle, in the course of an image processing and/or on the basis of other sensor systems, thus, for example, laser, radar, lidar, ultrasound, stereo-camera systems, to name just a few. Paragraph [0033] further details discloses the sensor systems that capture the surrounding environment of vehicle 30, and make it is possible to record the measured values (i.e. captured object data) of raised object 34); 
-aggregating the captured object data (Ehl, Figs. 1 -3; References illustrate forms of a shared and/or allround view captured by combining data from the different sensors); 
-determining, Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. The horizontal region interpreted as the geometrical parameter of a virtual projection surface regarding the plane of projection 46); 
-generating a virtual projection surface in dependence on the geometrical parameter (Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same…A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof.  The adapting of the plane of projection 46 based on the horizontal region 36 and base point 48 is interpreted as the generating of a virtual projection surface in dependence on the geometrical parameter); 
-determining, in dependence on the captured image data, an image texture (Ehl, paragraph [0034]; Reference discloses in connection with FIG. 1 through 3, it is noted that a real camera is not used to combine the image sequence of camera images 12, 14, 16, 18 in a bird's-eye perspective, for example. Rather, captured camera images 12, 14, 16 and 18 undergo an image transformation, so that the transformed image has the appearance of having been captured by a real camera located above vehicle 30.  Providing transformed image based on captured image interpreted as a determined image texture via the virtual camera concept);
Ehl, paragraph [0023]; Reference discloses in accordance with the illustration in FIG. 4, plane of projection 46 is a plane configured in a saucer shape upon which the video views of the vehicle's surrounding environment are projected. The projecting of the images or video onto the curved surface interpreted as the process of mapping the image texture onto a generated virtual projection surface).   

In regards to claim 15. (New) Ehl in view of Kiyo teach the image system according to claim 1.
Ehl further discloses
-wherein the virtual projection surface is curved beyond a ground plane of the virtual projection surface (Ehl, Fig. 5 and paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses an adapted plane of projection, that extends in front of the vehicle, is readily apparent from the representation of FIG. 5. Paragraph [0025] discloses a base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof. The plane of projection 46 is a ground plane representative of the surface which can be a vertically curved region as previously described in paragraph [0022] thus interpreted as the virtual projection surface is curved beyond the ground plane), the ground plane representative of a surface on which the host vehicle rests (Ehl, Fig. 5 and paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses an adapted plane of projection, that extends in front of the vehicle, is readily apparent from the representation of FIG. 5. Paragraph [0025] discloses a base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. A comparison with FIG. 4 reveals that plane of projection 46 is adapted as a function of the determination of base point 48 in such a way that vertical region 38 of plane of projection 46 is optionally raised in front of base point 48 of raised object 34 within a transition region 50 in a way that allows the at least one detected, raised object 34 to be located in plane of projection 46, in particular in vertical region 38 thereof. The plane of projection 46 is a ground plane representative of the surface the host vehicle rests define by the horizontal region 36 or extents).  

In regards to claim 16. (New) Ehl in view of Kiyo teach a non-transitory computer readable medium.
Ehl further discloses
-comprising computer readable instructions that, when executed by a processor, cause the processor to perform the method of claim 14 (Ehl, paragraph [0001]; Reference discloses the present invention also relates to a corresponding computer program product, as well as a corresponding driver assistance system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Ehlgen (US 2014/0375812 A1) in view of Kiyo (US 2014/0055487 A1) as applied to claim 1 above, and further in view of Baek (US 2015/0353010 A1, hereinafter referenced “Baek”).

In regards to claim 4. (Currently Amended) Ehl in view of Kiyo teach the image system according to claim 2.
Ehl and Kiyo does not disclose but Baek teaches
-wherein the virtual projection surface is parabolic beyond the ground plane (Baek, Fig. 9A and paragraph [0119]; References discloses, by way of example, that images may be projected on an upper region, e.g., a first region 806, of the oval solid projection surface 800 while partial regions of the respective images may be projected on a lower region, e.g., a second region 907, of a conical oval solid projection surface 900. The upper region 806 and a lower region 807 of the oval solid projection surface 800 may be partitioned from each other by a first curved line 805. An upper region 906 and the lower region 907 of the conical oval solid projection surface 900 may be partitioned from each other by a second curved line 905. The conical solid projection interpreted as a parabolic beyond the ground plane).  
Ehl and Kiyo are combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl to include the image generator features of Kiyo in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance to give the user more accurate perception of objects in the vicinity applicable improving safety in vehicle detection systems such as those taught in Ehl.
Ehl and Baek are also combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl, in view of the image generator features of Kiyo, to include the around view provision features of Baek in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance. Further incorporating the around view provision features of Baek allows for providing an all around view via use of multiple solid projection surfaces having prescribed contours to reduce distortions in the displayed surroundings image applicable to improving safety in vehicle detection systems such as those taught in Ehl and Kiyo.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Ehlgen (US 2014/0375812 A1) in view of Kiyo (US 2014/0055487 A1) as applied to claim 8 above, and further in view of Han (US 2014/0347450 A1, hereinafter referenced “Han”).

Ehl further discloses
-wherein the geometrical parameter comprises Ehl, Fig. 5 paragraph [0025]; Reference discloses As FIG. 5 shows, a raised object 34 in the form of a person is detected in the surrounding environment of vehicle 30. A base point 48 of raised, detected object 34 is now determined, from which the detected, at least one raised object 34, starting out from roadway 40, i.e., horizontal region 36 of plane of projection 46, rises up from the same. The horizontal region interpreted as the geometrical parameter of a virtual projection surface regarding the plane of projection 46), 
-and wherein, to determine the geometrical parameter, the processor is configured to determine Ehl, paragraph [0031]; Reference discloses upon detection of an object, plane of projection 46 having a saucer-shaped configuration is dented, i.e., the height and width, as well as a base point of an object 34 are estimated. Since an object 34 is now localized, plane of projection 46 may be modified. In the present example in accordance with FIG. 5, given a fixed implementation, plane of projection 46 is raised earlier than in the representation in accordance with FIG. 4, i.e., with respect to the location thereof in the plane of raised object 34.  The location or position in relation to object 34 for adjusting the plane of projection 46 interpreted as determining a dependence on the determined distribution).  
Ehl and Kiyo does not explicitly disclose but Han teaches
Han, Fig. 9a and paragraph [0078]; Reference discloses Referring to FIG. 9A, the 3D space model (M) is defined as having the bottom surface A having a long radius (b1) and a short radius (a1) and having the radius increasing toward the top, thereby having a long radius (b1+b2) and a short radius (a1+a2) on the opened top surface (A′) at the height of C. Of course, the bottom surface and the top surface may be implemented in a circular shape according to an exemplary embodiment. The offset represented by the short and long radius’ in relation to the to surface at a height relating to the center C)
Ehl and Kiyo are combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl to include the image generator features of Kiyo in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance to give the user more accurate perception of objects in the vicinity applicable improving safety in vehicle detection systems such as those taught in Ehl.
Ehl and Han are also combinable because they are in the same field of endeavor regarding detecting vehicle surroundings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surrounding environment vehicle features of Ehl, in view of the image generator features of Kiyo, to include the 3D vehicle surroundings image features of Han in order to provide the user with a vehicle system that allows for modifying projection plane in response to detecting an object in the vehicle surroundings as taught by Ehl while incorporating the image generator features of Kiyo in order to capture vehicle surroundings and provide a special virtual projection surface including a curved area possessing varying degrees of slope relative to distance. Further incorporating the 3D vehicle surroundings image features of Han allows for providing an image of the vehicle surroundings by mapping camera images to a virtual plane of a 3D model having a container shape allowing for obstacles around the vehicle to be represented in a more natural presentation applicable to improving driver safety in vehicle detection systems such as those taught in Ehl and Kiyo.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619